UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-06190) Exact name of registrant as specified in charter:	Putnam International Equity Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2017 Date of reporting period:	September 30, 2016 Item 1. Schedule of Investments: Putnam International Equity Fund The fund's portfolio 9/30/16 (Unaudited) COMMON STOCKS (98.2%) (a) Shares Value Australia (2.7%) Australia & New Zealand Banking Group, Ltd. 574,194 $12,192,177 Challenger, Ltd. 1,662,732 12,975,651 Belgium (2.1%) Anheuser-Busch InBev SA/NV 150,613 19,727,673 Brazil (—%) FabFurnish GmbH (acquired various dated from 8/2/13 to 8/31/16, cost $20) (Private) (F) (RES) (NON) 30 25 Global Fashion Group SA (acquired 8/2/13, cost $1,009,308) (Private) (F) (RES) (NON) 23,826 172,378 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $20) (Private) (F) (RES) (NON) 15 13 New Middle East Other Assets GmbH (acquired 8/2/13, cost $8) (Private) (F) (RES) (NON) 6 5 Canada (1.3%) Magna International, Inc. 283,900 12,187,391 China (3.4%) Alibaba Group Holding, Ltd. ADR (NON) (S) 66,900 7,077,351 China Mobile, Ltd. 606,000 7,440,379 Skyworth Digital Holdings, Ltd. 9,577,976 6,929,259 Tencent Holdings, Ltd. 361,600 10,019,278 Finland (1.3%) Nokia OYJ 2,141,882 12,388,915 France (11.6%) Airbus Group SE 180,234 10,900,756 ArcelorMittal SA (NON) 1,071,953 6,560,360 Natixis SA 2,024,534 9,435,901 Rexel SA 587,010 8,997,749 Sanofi 172,100 13,076,735 SFR Group SA 323,071 9,512,175 Societe Generale SA 267,887 9,262,647 Technip SA 157,106 9,648,431 Valeo SA 254,589 14,851,585 Veolia Environnement SA 628,182 14,466,191 Germany (6.9%) Evonik Industries AG 293,053 9,907,301 Henkel AG & Co. KGaA (Preference) 104,499 14,204,055 LANXESS AG 166,237 10,326,845 Rheinmetall AG 127,844 8,898,291 Siemens AG 170,165 19,918,325 Hong Kong (0.8%) WH Group, Ltd. 8,605,000 6,960,708 India (0.7%) Housing Development Finance Corp., Ltd. (HDFC) 315,890 6,632,821 Indonesia (0.7%) Matahari Department Store Tbk PT 4,491,500 6,375,870 Ireland (2.6%) Bank of Ireland (NON) 27,305,980 5,705,393 Kerry Group PLC Class A 112,807 9,397,679 Smurfit Kappa Group PLC 412,671 9,225,117 Israel (0.8%) Mobileye NV (NON) (S) 182,800 7,781,796 Italy (4.7%) ENI SpA 520,404 7,494,514 Fiat Chrysler Automobiles NV 1,643,700 10,432,439 Luxottica Group SpA 193,995 9,266,135 Mediaset SpA 2,495,858 7,833,595 Telecom Italia SpA RSP 12,833,119 8,707,310 Japan (21.5%) AIN Holdings, Inc. 116,200 7,912,890 Astellas Pharma, Inc. 840,200 13,121,333 Daikin Industries, Ltd. 130,500 12,158,192 Japan Airlines Co., Ltd. 222,400 6,547,232 Japan Hotel REIT Investment Corp (R) 7,237 5,748,622 Japan Tobacco, Inc. 451,800 18,458,313 JFE Holdings, Inc. 487,700 7,110,977 Kao Corp. 232,000 13,067,619 KDDI Corp. 339,600 10,450,362 Kyudenko Corp. 230,200 8,429,038 LIXIL Group Corp. 448,800 9,627,318 Mitsui Fudosan Co., Ltd. 440,000 9,368,791 Murata Manufacturing Co., Ltd. 92,700 12,091,234 Nintendo Co., Ltd. 44,200 11,695,595 Nippon Telegraph & Telephone Corp. 382,600 17,473,490 NSK, Ltd. 1,024,400 10,512,365 Sumitomo Mitsui Financial Group, Inc. 372,200 12,544,234 Yamaha Motor Co., Ltd. 615,600 12,461,166 Netherlands (3.7%) ING Groep NV GDR 1,449,475 17,894,653 Unilever NV ADR 348,778 16,093,167 Norway (1.0%) Orkla ASA 931,778 9,627,106 Spain (1.7%) Cellnex Telecom, SA 144A 357,678 6,468,937 Grifols SA ADR 593,414 9,476,822 Sweden (2.4%) Com Hem Holding AB 1,180,267 10,910,054 Swedbank AB Class A 468,522 11,010,169 Switzerland (3.5%) LafargeHolcim, Ltd. 162,817 8,798,654 Novartis AG 296,027 23,279,941 Taiwan (0.4%) Taiwan Semiconductor Manufacturing Co., Ltd. 577,000 3,383,964 United Kingdom (21.6%) Admiral Group PLC 313,314 8,321,025 Associated British Foods PLC 307,003 10,345,966 AstraZeneca PLC 232,176 15,058,777 Berkeley Group Holdings PLC (The) 253,090 8,463,495 BHP Billiton PLC 1,074,414 16,188,987 Compass Group PLC 716,130 13,876,761 Imperial Brands PLC 290,792 14,976,514 Metro Bank PLC (NON) (S) 194,505 6,960,689 Prudential PLC 890,054 15,764,531 Royal Dutch Shell PLC Class A 967,372 23,998,854 Shire PLC 256,006 16,584,465 St James's Place PLC 712,853 8,759,179 Virgin Money Holdings UK PLC 884,737 3,568,690 Vodafone Group PLC 4,851,843 13,945,222 Wolseley PLC 156,667 8,843,430 WPP PLC 591,336 13,903,581 United States (2.8%) Alphabet, Inc. Class C (NON) 12,411 9,646,946 Amazon.com, Inc. (NON) 11,000 9,210,410 KKR & Co. LP 491,900 7,014,496 Total common stocks (cost $868,587,073) PREFERRED STOCKS (0.7%) (a) Shares Value Samsung Electronics Co., Ltd. zero % cum. pfd. 5,115 $6,038,387 Total preferred stocks (cost $5,155,471) MORTGAGE-BACKED SECURITIES (—%) (a) Principal amount Value Federal Home Loan Mortgage Association Ser. 3990, Class TG, 2.00%, 01/15/42 (i) $133,896 $136,658 Total mortgage-backed securities (cost $136,658) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Notes 1.375%, 10/31/20 (i) $178,000 $181,127 Total U.S. treasury obligations (cost $181,127) CONVERTIBLE PREFERRED STOCKS (—%) (a) Shares Value Global Fashion Group SA zero % cv. pfd. (acquired 7/11/16, cost $121,576) (Private) (F) (RES) (NON) 16,051 $123,512 Total convertible preferred stocks (cost $121,576) SHORT-TERM INVESTMENTS (3.0%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.67% (AFF) (d) Shares 18,763,237 $18,763,237 Putnam Short Term Investment Fund 0.51% (AFF) Shares 7,764,083 7,764,083 State Street Institutional Liquid Reserves Fund Trust Class 0.34% (P) Shares 1,210,000 1,210,000 U.S. Treasury Bills 0.291%, 11/10/16 (SEGSF) $279,000 278,942 Total short-term investments (cost $28,016,231) TOTAL INVESTMENTS Total investments (cost $902,198,136) (b) FORWARD CURRENCY CONTRACTS at 9/30/16 (aggregate face value $274,186,002) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/19/16 $10,706,266 $10,365,913 $340,353 Hong Kong Dollar Buy 11/16/16 62,994 63,014 (20) Barclays Bank PLC Canadian Dollar Buy 10/19/16 4,646,194 4,709,391 (63,197) Euro Sell 12/21/16 6,295,337 6,247,379 (47,958) Hong Kong Dollar Buy 11/16/16 2,274,804 2,276,498 (1,694) Swiss Franc Buy 12/21/16 8,367,429 8,258,797 108,632 Citibank, N.A. Australian Dollar Buy 10/19/16 5,205,809 5,089,810 115,999 British Pound Sell 12/21/16 2,452,642 2,507,783 55,141 Danish Krone Buy 12/21/16 17,077,081 16,941,713 135,368 Euro Sell 12/21/16 1,043,078 1,043,313 235 Japanese Yen Buy 11/16/16 3,076,911 3,055,715 21,196 New Zealand Dollar Buy 10/19/16 620,073 618,369 1,704 New Zealand Dollar Sell 10/19/16 578,376 565,801 (12,575) Credit Suisse International Australian Dollar Buy 10/19/16 6,976,147 6,649,127 327,020 British Pound Sell 12/21/16 7,957,066 8,140,763 183,697 Euro Sell 12/21/16 10,084,445 10,009,366 (75,079) New Zealand Dollar Buy 10/19/16 2,956,063 2,955,588 475 New Zealand Dollar Sell 10/19/16 2,956,063 2,892,205 (63,858) Norwegian Krone Sell 12/21/16 680,306 676,101 (4,205) Swiss Franc Buy 12/21/16 10,757,148 10,618,141 139,007 Goldman Sachs International Australian Dollar Buy 10/19/16 81,332 79,479 1,853 Australian Dollar Sell 10/19/16 81,332 79,109 (2,223) British Pound Sell 12/21/16 4,556,316 4,660,012 103,696 Chinese Yuan (Offshore) Sell 11/16/16 31,705,031 31,586,255 (118,776) Japanese Yen Buy 11/16/16 8,658,324 8,581,280 77,044 Japanese Yen Sell 11/16/16 8,896,990 8,969,824 72,834 HSBC Bank USA, National Association British Pound Sell 12/21/16 6,683,619 6,824,482 140,863 Euro Sell 12/21/16 8,048,458 7,986,502 (61,956) New Zealand Dollar Buy 10/19/16 1,784,102 1,669,811 114,291 JPMorgan Chase Bank N.A. British Pound Sell 12/21/16 86,333 90,515 4,182 Canadian Dollar Buy 10/19/16 3,245,963 3,290,852 (44,889) Euro Sell 12/21/16 7,220,827 7,167,420 (53,407) Japanese Yen Buy 11/16/16 2,114,649 2,060,552 54,097 Norwegian Krone Sell 12/21/16 2,340,882 2,237,733 (103,149) Singapore Dollar Buy 11/16/16 12,156,529 12,333,404 (176,875) South Korean Won Sell 11/16/16 6,219,217 6,155,788 (63,429) Swedish Krona Buy 12/21/16 6,041,644 6,037,978 3,666 Swiss Franc Buy 12/21/16 8,450,582 8,341,287 109,295 State Street Bank and Trust Co. Australian Dollar Buy 10/19/16 459,762 444,715 15,047 British Pound Sell 12/21/16 7,282,499 7,453,085 170,586 Euro Sell 12/21/16 8,716,898 8,651,219 (65,679) Israeli Shekel Sell 10/19/16 909,635 883,249 (26,386) Norwegian Krone Buy 12/21/16 7,507 7,176 331 Swedish Krona Sell 12/21/16 55,800 55,777 (23) Swiss Franc Buy 12/21/16 7,485,324 7,388,171 97,153 UBS AG Australian Dollar Buy 10/19/16 303,906 298,786 5,120 Australian Dollar Sell 10/19/16 303,906 303,725 (181) British Pound Sell 12/21/16 7,710,660 7,899,269 188,609 Euro Sell 12/21/16 11,932,945 11,897,813 (35,132) Swiss Franc Buy 12/21/16 7,156,642 7,065,947 90,695 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2016 through September 30, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $924,277,101. (b) The aggregate identified cost on a tax basis is $901,959,439, resulting in gross unrealized appreciation and depreciation of $99,964,279 and $59,382,297, respectively, or net unrealized appreciation of $40,581,982. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $295,933, or less than 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC * $18,332,127 $59,533,066 $59,101,956 $27,419 $18,763,237 Putnam Short Term Investment Fund ** 37,820,197 38,952,127 69,008,241 9,361 7,764,083 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $18,763,237, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $18,341,154. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $248,587 to cover certain derivative contracts and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Financials 16.0% Consumer staples 15.2 Consumer discretionary 13.6 Industrials 11.3 Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $578,369 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $274,726 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $159,968 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Australia $— $25,167,828 $— Belgium 19,727,673 — — Brazil — — 172,421 Canada 12,187,391 — — China 7,077,351 24,388,916 — Finland 12,388,915 — — France 106,712,530 — — Germany 63,254,817 — — Hong Kong — 6,960,708 — India — 6,632,821 — Indonesia — 6,375,870 — Ireland 24,328,189 — — Israel 7,781,796 — — Italy 43,733,993 — — Japan — 198,778,771 — Netherlands 33,987,820 — — Norway 9,627,106 — — Spain 15,945,759 — — Sweden 21,920,223 — — Switzerland 32,078,595 — — Taiwan — 3,383,964 — United Kingdom 199,560,166 — — United States 25,871,852 — — Total common stocks Convertible preferred stocks — — 123,512 Mortgage-backed securities — 136,658 — Preferred stocks — 6,038,387 — U.S. treasury obligations — 181,127 — Short-term investments 8,974,083 19,042,179 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $1,657,498 $— Totals by level $— $— During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $2,678,189 $1,020,691 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG Total Assets: Forward currency contracts# $340,353 $108,632 $329,643 $650,199 $255,427 $255,154 $171,240 $283,117 $284,424 $2,678,189 Total Assets $340,353 $108,632 $329,643 $650,199 $255,427 $255,154 $171,240 $283,117 $284,424 $2,678,189 Liabilities: Forward currency contracts# 20 112,849 12,575 143,142 120,999 61,956 441,749 92,088 35,313 1,020,691 Total Liabilities $20 $112,849 $12,575 $143,142 $120,999 $61,956 $441,749 $92,088 $35,313 $1,020,691 Total Financial and Derivative Net Assets $340,333 $(4,217) $317,068 $507,057 $134,428 $193,198 $(270,509) $191,029 $249,111 $1,657,498 Total collateral received (pledged)##† $340,333 $— $300,000 $470,000 $134,428 $181,127 $(159,968) $191,029 $249,111 Net amount $— $(4,217) $17,068 $37,057 $— $12,071 $(110,541) $— $— † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam International Equity Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2016 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: November 28, 2016
